United States Court of Appeals
                      For the First Circuit


No. 06-2685

              STEFANO PICCIOTTO, JUDITH PICCIOTTO,
               MELITA PICCIOTTO, ATHENA PICCIOTTO,
                   AND FOREIGN CAR CENTER, INC.,

                     Plaintiffs, Appellants,

                                v.

                  CONTINENTAL CASUALTY COMPANY,
                GREAT NORTHERN INSURANCE COMPANY,
                    HARTFORD INSURANCE COMPANY
              AND TWIN CITY FIRE INSURANCE COMPANY,

                      Defendants, Appellees.

                              ERRATA


     The opinion of this court dated January 7, 2008, is amended
as follows:

     On the coversheet replace "Scott D. Burke, with whom Harvey
Weiner, Timothy O. Egan, Peabody & Arnold LLP, Morrison Mahoney
LLP, Michael R. Byrne, and Melick, Porter & Shea LLP, were on
brief, for appellees." with "Scott D. Burke and Harvey Weiner, with
whom Timothy O. Egan, Peabody & Arnold LLP, Morrison Mahoney LLP,
Michael R. Byrne, and Melick, Porter & Shea LLP, were on brief, for
appellees."